         Case 6:20-mj-06146-GEB Document 1 Filed 11/02/20 Page 1 of 6


                                                                                        11/2/2020

                                                                                         AA

          UNITED STETES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,                       Filed Under Seal

                    Plaintiff,

             v                                  CASE NO. 6:20-mj-06146-GEB

ALLEN B. STANDISH,

                    Defendant.



                          CruurNAL CorvrprArNT


      I, the undersigned complainant, being duly sworn, state that the following is true

and correct to the best of my knowledge and belief:

                                    COUNT ONE
                         18 u.S.c. $ e22(g)(3) AND eza@)Q)

      On or about the2Tth day of October, 2020, in the District of Kansas, the defendant,

                                 ALLE,N E. STANDISH

knowing that he was an unlawful user of a controlled substance, as defined in   2i   U.S.C.

Sec. 802, did knowingly possess a firearm,that is a, Spike's Tactical, model ST15, multi-

caliber, rifle bearing serial number NSL-120501, which had modified to function as        a
         Case 6:20-mj-06146-GEB Document 1 Filed 11/02/20 Page 2 of 6




machinegun, said firearm having been shipped and transported in interstate commerce; in

violation of Title I 8, United States Code, Sections 922(9)(3) and 924(a)(2)

       I further state that I am a Special Agent of the Bureau Alcohol, Tobacco, Firearms

and Explosives (ATF), and that this Complaint is based on the following facts:

       See accompanying     Affidavit, which is incorporated by reference as though set out

in full herein, and offered in support of a finding that probable cause exists to believe the

defendant, Allen E. Standish, committed the offense set forth     this Complaint


                                                     il,)
                                            'Jc"tffiAgent
                                                  Special
                                                  ATF


       Sworn to before me and subscribed in my presence      tfris 2d       day   of J"r"5rt

2020, at Wichita, Kansas.

      After reviewing this Complaint and the accompanying Affidavit, there is probable

cause to believe that defendant, Allen E. Standish, committed the offense set forth in this

Complaint




                                                  Gwynne E. Birzer
                                                  United States Magistrate Judge
           Case 6:20-mj-06146-GEB Document 1 Filed 11/02/20 Page 3 of 6




      AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT
I, Neal D Tiemey, being duly sworn, depose and state the following:

      1.   I  am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
           Explosives (ATF) charged with investigating crime and allegations of crime
           involving alcohol, tobacco, fireanns, explosives and arson and have been so
           employed since November of 2000. Prior to holding this position, I was an ATF
           Inspector charged with regulating the industries involving alcohol, tobacco,
           firearms and explosives until becoming a special agent since 1993. Prior to
           holding this position, I was a clerk in the National Firearms Act (NFA) Branch
           for ATF in Washington, DC processing and reviewing forms used for registering
           firearms in the National Firearms Registration and Transfer Record (NFRTR)
           since 1992. I am a graduate of the ATF National Academy Special Agent Basic
           Training Program, the Federal Law Enforcement Training Center (FLETC)
           Crirrinal Investigator Training Program (CITP) and the ATF Inspector Basic
           Training Program. I also hold a Bachelor's Degree in Management from the
           Appalachian State University. I have participated in speciahzedtraining related
           to firearms, fireams trafficking investigations, narcotics investigations and all
           manners of explosive material investigations. As a Special Agent with ATF, I
           have conducted andlor participated in investigations involving alcohol, tobacco,
           firearms, explosives, arson, controlled substances, contraband cigarette
           trafficking, fraud and money laundering. I have written and executed numerous
           Federal arrest and search warrants. I have participated in the execution of
           numerous search warrants, both state and Federal, including search warrants
           relating to the illegal use, possession and trafficking of frrearms, the illegal use
           and possession of explosives and the illegal use and possession of controlled
           substances. I have conducted and/or participated in investigations resulting in
           the seizure of contraband, including firearms, explosives, narcotics, culrency,
           vehicles, real estate and bank accounts. As an Inspector with ATF, I have
           conducted hundreds of firearms and explosive inspections with industry
           members who are regulated by ATF.

                                          PROBABLE CAUSE

      2. The information contained within this Affidavit is based on                 personal
           investigation and on information provided by other law enforcement officers.
           The information set forth in this Affidavit is for the limited purpose of
           establishing probable cause and, therefore, may not include all of the information
           collected during this investigation.
     Case 6:20-mj-06146-GEB Document 1 Filed 11/02/20 Page 4 of 6




3. From speaking with agents and investigators involved in this     investigation,
     reviewing written reports regarding this investigation and from my personal
     involvement in this investigation, I know the following:

     a. Allen E. STANDISH      reported his finding of his father deceased on morning
     of October 13,2020 to the Stafford County Sheriff s Department SCSD). SCSD
     officers responded to the residence of 898 NW l60th Street, St. John, Kansas.
     SCSD officer found Robert E. Standish deceased from an apparent gunshot
     wound which entered through Mr. Standish's lower chin/neck area and exited
     through the top of his head.

     b. On October 24, 2020, your affiant knows that Barton County Sheriff s
     Department (BCSD) Detective Sergeant, David Paden, who is also a Stafford
     County Reserve Deputy, was asked to assist in the investigation into the
     suspicious death of Robert E. Standish.

     c. Det./Sgt. Paden reviewed reports previously prepared by SCSD and
     developed persons who had information relevant to his investigation. These
     interviews disclosed cellular telephone calls and text messaging to and from
     Allen E. STANDISH that were potentially relevant to his investigation. On
     October 22,2020, Det./Sgt. Paden applied for and was granted a search warrant
     for a cellular telephone from Allen E. STANDISH.

     d. STANDISH's IPhone cellular telephone was downloaded and
     identified multiple items of concern to Det./Sgt. Paden. Specifically, there
     were concern's about STANDISH's mental state, recklessness, disclosed
     various states of narcotics use and his use and possession of multiple
     illegal firearms.

4.   On October 24,2020, Det./Sgt. Paden contacted SA Tierney and provided him
     with videos showing STANDISH firing several kinds of firearms. SA Tierney
     viewed these videos and identified at least four (4) videos that showed a person
     (presumed to be STANDISH) shooting these four (4) firearms. SA Tierney
     identified that all four (4) videos showed each firearm firing as a machinegun
     (single pull of the trigger firing more than one (1) ammunition cartridge). The
     fifth video showed the firing of a 1911 style pistol with a firearm silencer
     attached.

5.   On the afternoon of October24,2020, SA Tierney made a query of the
     National Firearms Registration and Transfer Record (NFRTR) and found
     that Allen E, STANDISH had three (3) silencers registered to him but


                                        2
  Case 6:20-mj-06146-GEB Document 1 Filed 11/02/20 Page 5 of 6




     nothing else; no machineguns, no short barreled rifles or short barreled
     shotguns.

6.   On October 25,2020, Det./Sgt. Paden applied for and was granted a search
     warrant for the residence of Allen E. STANDISH located at 1331 NW 80th
     Avenue, St. John, Stafford County, Kansas. This search warrant was
     executed on October 27 ,2020 and approximately 89 firearrns were seized.
     One silencer, having no markings, was found inside STANDISH's 2009
     Corvette parked in the driveway in front of the detached garagelshop along
     with ammunition and marijuana.

7. On October 29,2020, ATF Special Agents Neal Tierney and Justin
     Sprague traveled to Great Bend, Barton County, Kansas and examined all
     firearms seized during the execution of the search warrant. SAs Sprague
     and Tierney identified seven (7) homemade silencers, bearing no serial
     numbers, model numbers, caliber markings nor and "Made in Kansas"
     markings. SAs Tierney and Sprague fuither identified twelve firearms
     modified to fire as machineguns (this number is subject to change with
     laboratory examination and test firing. SAs Tierney and Sprague further
     identified four (4) short barreled rifles and one (1) short barreled shotgun.

8.   SA Tierney knows that at least 10 separate containers of marijuana were
     found and seized inside both the residence and detached garagelshop on
     the property of 1331 NW 80th Avenue, St. John, Stafford County, Kansas.
     There were also numerous drug use paraphernalia found in both of these
     locations to include bongs, rolling papers, grinders and other storage
     containers for narcotics. Narcotics seized and now submitted to KBI for
     testing include approxirnately 25 grams of suspected marijuana, less than
     a gram of a crystalline substance that field tested positive for
     methamphetamine and another granular substance that field tested positive
     for either heroin or morphine. These items were found in the main
     residence, the trap house and inside the garagelshop.

9.   SA Tierney knows that an interview was conducted by Det./Sgt. Paden with
     Allen E. STANDISH, on October 27,2020, in which STANDISH stated he was
     and has been an avid marijuana user. SA Tierney knows from an interview with
     Taylor Sharkey on October 29,2020, STANDISH's previous girlfriend with
     whom he shared a residence in the state of Oklahoma, stated that STANDISH
     smokes marijuana approximately 12 time a day. Ms. Sharkey further stated that
     she knows that STANDISH manufactured machineguns and silencers inside the
     garagelshop located on the 1331 NW 80th Avenue in St. John, Kansas.



                                        3
        Case 6:20-mj-06146-GEB Document 1 Filed 11/02/20 Page 6 of 6




      10. One of the firearms seized during the search of the defendant's residence was a
         Spike's Tactical, model STl5, multi-caliber rifle, bearing serial number NSL-
          120501, which the defendant had modified to a machinegun. The frame for this
         firearm was manufactured in the State of Illinois and was then shipped to Spikes
         Tactical in the State of Florida, before it was transported the defendant's
         residence in the State of Kansas. Said firearm traveled in interstate commerce
         to reach the State of Kansas.


                                        CONCLUSION
      Based on the foregoing, it is my opinion that there is probable cause to believe that
      Allen Standish has violated l8 U.S.C., 922(9)(3) It shall be unlawful for any
                                                            -
      person who is an unlawful user of or addicted to any controlled substance (as defined
      in section 102 of the Controlled Substances Act 21 U.S.C., 802) to ship or transport
      in interstate of foreign commerce, or possess in or affecting commerce, any firearm
      or ammunition; or to receive any fireann or ammunition which has been shipped or
      transported in interstate commerce or foreign commerce.

      It is further the opinion of this affiant that there is probable
                                                                    cause to believe that
      there is evidence and documentation of violations of 26 U.S.C., 5681(d) - It shall be
      unlawful for any person to recerve or possess a firearm which is not registered to
      hirn in the National Firearrns Registration    T        Record (NFRTR)


                                          Neal  Tierney
                                          ATF Special Agent


Subscribed and sworn to before me this 2ND day of November 2020




                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge




                                             4
